DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0165929, filed on 12/12/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus”, “input device”, “learning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 and 15 recite the limitation "the neuron".  There is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 6, 9-11, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 10 recite “classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase; and extending a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer”. The limitations of “classifying…”, “extending…” as drafted cover mental activities. More specifically, a mind classifying the intent of an utterance from a user and classifying a slot with information from the utterance, and extending a model to classify the phrase in terms of the intent and slot information. The additional limitations of the input device and learning device in claim 1 are general structures the mind uses for receiving a phrase and extending model using the classifications, respectively.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer 
	With respect to claim 2, 6, 11, 15 the claim relates to a learning device adding a neuron based on the utterance intent of the user to be classified from the uttered phrase to extend the intent output layer, and adds the neuron based on the slot to be classified from the uttered phrase to extend the slot output layer. This relates to the mind adding some information to the model when data is processed, relating to the classification of the intent of a user utterance, or the classification of the slot with information from the utterance. No additional limitations are present. With respect to claim 9, the claim relates to a learning device further includes an input layer into which a vector value obtained by converting the uttered phrase is entered. This relates to the mind converting an utterance into a vector value for the input layer of the model. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (US Pub No. 2020/0043480).
Regarding claim 1 and 10, Shen teaches a syntactic analysis apparatus, the apparatus comprising: an input device configured to receive a phrase uttered from a user; ([0050] “a user providing an utterance 204 to the model 202”)
and a learning device (see Fig. 2 the machine learning architecture 200) configured to perform at least one or more of extension of an intent output layer for classifying an utterance intent of the user from the uttered phrase and extension of a slot output layer for classifying a slot including information of the phrase (see [0049], for the slot and intent output layers: “The model 202 is configured to receive utterances 204 and to determine (eg. classify) and output an intent class 206 and slot tags 208”, and see [0096] where the output layers are extended by joint training: “At decision block 622, the processor determines if the slot filling layer and the intent detection layer are well-trained. If not, the process 600 returns to block 612 to jointly train the slot filling layer and the intent detection layer with additional sample inputs.”)
and to extend a pre-generated utterance syntactic analysis model such that the uttered phrase is classified into the extended intent output layer and the extended slot output layer. (see [0086], where “Once the slot filling layer 506 (eg. slot output layer) determines a slot type for each utterance token (eg. uttered phrase), the output from the slot filling cell 514 in the slot filling layer 506 passes to an intent detection layer 508 . The intent detection layer 508 (eg. intent output layer)  determines and outputs an intent class for the utterance (eg. uttered phrase)”)

Regarding claim 2, 6, 11 and 15, Shen teaches wherein the learning device adds a neuron based on the utterance intent of the user to be classified from the uttered phrase to extend the intent output layer, and adds the neuron based on the slot to be classified from the uttered phrase to extend the slot  (see [0058], where the hidden states are used for the training (eg. extending) of the slot filling and intent detection layers of the model, and are combined with the vector to obtain an output, and this step is a interpreted as a node in model: “At each time stamp t, a context vector ct is learned to concatenate with an RNN hidden state ht−ct ⊕ht—to learn a slot attention for predicting the slot tag yt. The hidden states of the slot filling layer 306 are used to predict the intent label in the intent detection layer 308.”)

Regarding claim 3, 7, 12 and 16, Shen teaches the learning device performs learning based on a new learning corpus to extend the pre-generated utterance syntactic analysis model. (see [0096], where “At decision block 622, the processor determines if the slot filling layer and the intent detection layer are well-trained. If not, the process 600 returns to block 612 to jointly train the slot filling layer and the intent detection layer with additional sample inputs”)

Regarding claim 4, 8, 13, and 17, Shen teaches the new learning corpus includes a part of information extracted from a pre-generated learning corpus and a learning corpus for learning the added neuron. (see [0094], where “the process 600 begins jointly training the slot filling layer and the intent detection layer. At block 612, the processor retrieves the outputs of the utterance encoder layer from the sample utterances and the information type outputs of the classification layer and inputs these outputs into the slot filling layer. In some embodiments, each user information type is associated with an external or pre-trained model to extract semantically meaningful prior knowledge (eg. from a pre-generated learning corpus) from the external knowledge 216”, and if external knowledge is available based on the information type assigned to the utterance token at the classification layer, the processor uses it along with the new sample utterances received from the utterance encoder layer for training)

Regarding claim 5 and 14, Shen teaches apparatus of claim 4, wherein the learning device is performed such that a learning speed of the added neuron among a plurality of neurons included in the intent output layer is faster than a learning speed of a pre-generated neuron. (see [0096], where the intent detection layer and slot filling layer are fine-tuned during joint training, and progressively the training time decreases with decreased input, so learning speed of nodes also decrease: “The progressive training described with respect to FIG. 6 reduces the number of annotated training sets used for training, shortening training times and using less annotated training samples for new domains (compared to other natural language understanding (NLU) models).”)

Regarding claim 9, Shen teaches apparatus of claim 1, wherein the learning device further includes an input layer into which a vector value obtained by converting the uttered phrase is entered. (see [0059-60], where “The utterance encoder 310 receives and processes an utterance token and outputs a hidden state h, and a language context vector c” and “a language context vector c, is used at each time stamp t via a weighted sum of all hidden states”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SARVAJNA KALVA/Examiner, Art Unit 2659                                                                                                                                                                                                        3/9/2022

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659